Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Finnegan on May 10, 2022.
In claim 1, last line, “elemental” has been deleted and - - organic - - has been substituted therefor.

The following is an examiner’s statement of reasons for allowance: The prior art rejection over de la Garza et al (US 2011/0286799) is withdrawn, for the reasons presented by applicant in the Remarks of May 2, 2022.
Regarding “description support” for the term “elemental nitrogen” in the original  specification, applicant points out that the specification states that the nitrogen is “organic”.  However “organic nitrogen” is defined as “the nitrogen atoms that occur in organic compounds”. Moreover, the specification states that the resulting liquid fertilizer contains organic nitrogen. Accordingly the disclosure of  ”organic nitrogen” in applicant’s specification does not provide “description support” for “elemental nitrogen” as a reactant as recited in applicant’s claim 1. However FIG. 2 shows that the first component is “nitrogen”, and page 4, lines 3 and 4 of the specification disclose that “the constituent components include only nitrogen, natural humic acid, and water”. Such disclosures would convey to one of ordinary skill in the art that the nitrogen dissolved in water in the first step of the process is elemental nitrogen, even though the term “elemental nitrogen” is not disclosed ipsis verbis, Ex parte Parks, 30 USPQ 2d 1234 (1994), and applicant’s claims are in compliance with the “description support” requirement of the first paragraph of 35 USC 112.
CN 106588313 A (newly cited) discloses the preparation of a liquid fertilizer wherein crushed biomass material is mixed with water, internal air is replaced with nitrogen gas, and a nitrogen phosphorus potassium nutrient element and humic acid are added to obtain the final product. However there is no technical reason to conclude that the final product would contain approximately 9.90% organic nitrogen and approximately 0.04% humic acid, as required by applicant’s claims, particularly since CN 106588313 A discloses that the crushed biomass material with nitrogen gas is heated to 250-300 C to allow catalytic hydrothermal carbonation. Moreover, applicant’s claims require that the process “consists of” the recited steps, which would exclude the heating and catalyst addition steps disclosed by CN 106588313 A. Accordingly applicant’s claims are not rejected over CN 106588313 A.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736